PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 16-4704


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JUNAIDU SALJAN SAVAGE, a/k/a James Kamara,

                    Defendant - Appellant.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George L. Russell, III, District Judge. (8:15-cr-00076-GLR-1)


Argued: December 7, 2017                                      Decided: March 12, 2018


Before GREGORY, Chief Judge, and KEENAN and FLOYD, Circuit Judges.


Affirmed by published opinion. Judge Floyd wrote the opinion in which Chief Judge
Gregory and Judge Keenan joined.


ARGUED: Alyssa Christine Pont, SHEARMAN & STERLING LLP, Washington, D.C.,
for Appellant. Ray Daniel McKenzie, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee. ON BRIEF: Philip Urofsky,
SHEARMAN & STERLING LLP, Washington, D.C., for Appellant. Stephen M.
Schenning, Acting United States Attorney, Thomas P. Windom, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.
FLOYD, Circuit Judge:

       Junaidu Savage was convicted by a jury of one count of bank fraud conspiracy and

two counts of aggravated identity theft. He now appeals his conviction and sentence on

several grounds. First, he argues that the district court erred in denying his motion for

judgment of acquittal based on insufficient evidence of bank fraud conspiracy. Second,

Savage argues that the district court erred in failing to conduct an in camera review to

determine whether material required disclosure under the Jencks Act, 18 U.S.C.

§ 3500(b), or pursuant to Brady v. Maryland, 373 U.S. 83 (1963). Third, Savage argues

that the district court erred by not providing his requested jury instruction on accomplice

testimony, and by providing the jury with a written copy of the jury instruction on aiding

and abetting liability. Finally, Savage challenges the district court’s application of the

sentencing guidelines on several grounds. For the following reasons, we affirm.


                                            I.

       Between January and April 2012, Junaidu Savage, Jayad Conteh, and others

devised a scheme to defraud Capital One Bank (“Capital One”). According to the trial

testimony, Savage and a mutual friend, Mumtaz Sadique, recruited Conteh―a teller at a

Capital One branch―to participate in the scheme. At Savage’s direction, Conteh used

her position as a teller to access customer account information on the bank’s internal

systems, including confidential personal identifiers necessary to make changes to an

account, for accounts that contained at least $10,000. She would then send the account

information to Savage or Sadique using her cell phone or by passing hard copies of the


                                            2
customer information. Many of these communications were with an iPhone with the

number ending in 7412, which was registered to the mother of one of Savage’s children.

Conteh also answered questions about the accounts via text message. For each account

Conteh provided information about, Savage and his co-conspirators then called Capital

One, changed the contact phone number on the account, and tried to order checks to be

delivered by overnight mail. These calls to Capital One were recorded and introduced

into evidence.    Conteh and Alimamy Jabbie, one of Savage’s close friends, later

identified Savage’s voice on several of these phone calls.

       A fraud investigator testified that Conteh accessed at least seven victims’ accounts

on multiple occasions without authorization. The evidence showed that the conspirators

obtained checkbooks for at least one account, and wrote and cashed checks to empty the

victim’s account. The bank eventually detected the scheme, and was able to thwart the

conspirators’ efforts to compromise accounts by requiring customers to provide a

password or physically come into the branch to conduct transactions.

       Conteh was arrested in April 2012 and was later convicted by a jury, sentenced to

an aggregate term of 64 months of imprisonment, and ordered to pay $36,000 in

restitution. Following her conviction, Conteh entered into a proffer agreement with the

government to provide information about the conspiracy on the condition that the

information she provided would not be used directly against her. The government met

with Conteh four times as part of this agreement. During this period, Savage spoke to

Conteh, sent her money for a new lawyer, and sent her text messages, including a

message saying, “It was never my intention, I’m sorry” the day she reported to prison.

                                             3
J.A. 606.    In summer 2014, Savage visited Conteh’s family and discussed his

involvement in the fraud; unbeknownst to Savage, this conversation was videotaped. In

this recording, Savage stated:

       I was somehow involved and I will not try to exclude myself but it was not
       intended for [Conteh] to end up in this situation . . . . [E]ven though this was
       a small thing that we did, it has turned out to be something big that we
       never imagined. . . . Today I am here but I could have found myself in the
       same situation where she is too. Because I was part of it, you
       understand? . . . We made a big mistake and we can only look up to God to
       see how certain thing [sic] will turn out. . . . I am willing to help as much as
       I can. The restitution is $36,000.00 and I will not hesitate to pay for it. I
       don’t think I made over $8,000.00 on it but I am not looking at that because
       I was part of it.

J.A. 139.

       On February 25, 2015, a federal grand jury for the District of Maryland indicted

Savage for bank fraud conspiracy, in violation of 18 U.S.C. § 1349 (Count One), and

aggravated identity theft, in violation of 18 U.S.C. § 1028A (Counts Two and Three). In

March 2016, Conteh and the government changed their proffer agreement to a

cooperation agreement in which the government agreed to move for a reduction of her

sentence if she adhered to their agreement and provided substantial assistance in their

case against Savage in light of the factors set forth in U.S.S.G. § 5K1.1, including

potentially testifying against him. In anticipation of Conteh’s testimony, the government

provided Savage with required disclosures containing potential impeachment evidence

that summarized inconsistent statements Conteh made during their meetings with her.

The inconsistencies concerned matters such as the minimum balance Conteh should look

for when targeting an account and whether Conteh received any money from the scheme.


                                              4
      On the first day of trial, Savage filed a motion to compel any materials related to

interviews of Conteh or other witnesses which may contain required disclosures under

either the Jencks Act, 18 U.S.C. § 3500(b), or Brady v. Maryland, 373 U.S. 83 (1963).

The court dismissed the motion as moot after finding that only the government attorney’s

personal notes existed, and determining that they did not contain any required

disclosures. At trial, Conteh testified to several details of the scheme. For example, she

described how Savage and Sadique approached her about the plan, how Savage directed

her to access bank accounts, and how she communicated the confidential customer

account information to Savage. The prosecution and defense both questioned Conteh

about her previous inconsistent statements.

      Savage moved for a judgment of acquittal at the close of the government’s case

and at the close of evidence; the district court denied both motions.        Savage also

requested a specific jury instruction on accomplice testimony, which the district court

declined to provide. The jury then requested and was provided a written copy of the jury

instruction on aiding and abetting liability, which was charged in connection with the

aggravated identity theft counts. The jury subsequently convicted Savage on all counts.

Savage then moved for a new trial, which the district court also denied.

      At the sentencing hearing, the district court sentenced Savage to a within-

Guidelines sentence of a total of 87 months of imprisonment―51 months as to Count

One for bank fraud conspiracy, and a mandatory consecutive 24 months each for Counts

Two and Three for aggravated identity theft, of which 12 months were to run

concurrently. Savage was also sentenced to three years of supervised release and ordered

                                              5
to pay restitution of $36,400, $300 in special assessments, and forfeiture of substitute

property. This appeal followed.


                                           II.

       We first address Savage’s contention that the district court erred in denying his

motion for judgment of acquittal based on insufficient evidence of bank fraud conspiracy.

We review the denial of a motion for judgment of acquittal de novo. United States v.

Gillion, 704 F.3d 284, 294 (4th Cir. 2012). “We will uphold the verdict if, viewing the

evidence in the light most favorable to the government, it is supported by substantial

evidence,” which is “evidence that a reasonable finder of fact could accept as adequate

and sufficient to support a conclusion of a defendant’s guilt beyond a reasonable doubt.”

Id. at 294 (internal quotation marks & citations omitted). “A defendant who brings a

sufficiency challenge bears a heavy burden, as appellate reversal on grounds of

insufficient evidence is confined to cases where the prosecution’s failure is clear.”

United States v. Clarke, 842 F.3d 288, 297 (4th Cir. 2016) (internal quotation marks,

citations & alterations omitted).

       Savage asserts that there is insufficient evidence that he took any participatory

action in the bank fraud conspiracy such that a rational factfinder could conclude that he

was a knowing and willing participant in the scheme. We disagree. When considering

the evidence in the totality, we conclude that there was sufficient evidence to convict

Savage of the charges against him.      “[T]he law in this Circuit is well settled that

uncorroborated testimony of an accomplice may be sufficient to sustain a conviction.”


                                            6
United States v. Manbeck, 744 F.2d 360, 392 (4th Cir. 1984). “[O]n appeal, we are not

entitled to assess witness credibility, and we assume that the jury resolved any conflicting

evidence in the prosecution’s favor.” United States v. Taylor, 659 F.3d 339, 343 (4th Cir.

2011) (internal quotation marks omitted).        Conteh, a co-conspirator, testified as to

Savage’s involvement in the conspiracy and the steps he took to plan and carry out the

scheme. Conteh also provided direct testimony that the phone number used in connection

with the scheme—the number ending in 7412—belonged to “Jay,” which was what she

called Savage.    J.A. 518.   Additionally, she testified it was Savage’s voice on the

recorded Capital One phone calls. This testimony was further supported by the testimony

of Alimamy Jabbie, one of Savage’s close friends, who testified that the voice on the

Capital One recordings sounded like Savage’s, although he was “not too sure for a

hundred percent . . . .” J.A. 822–23. The jury heard Conteh’s testimony, along with any

alleged inconsistencies, and decided that her testimony was credible. Thus, Conteh’s

testimony alone is sufficient to support his conviction.

       The government, however, also introduced videotape evidence of Savage

discussing his participation in the scheme with Conteh’s family after she was arrested. In

this recording, Savage made statements including, “I could have found myself in the

same situation where she is too. Because I was part of it, you understand?”; “[w]e made

a big mistake”; and “I will not hesitate to pay for [Conteh’s restitution]. I don’t think I

made over $8,000.00 on it but I am not looking at that because I was part of it.” J.A. 139.

Savage argues that this evidence is insufficient because his statements never explicitly

reference the bank fraud conspiracy or his participation in it. However, in reviewing the

                                             7
denial of a motion for judgment of acquittal, “[w]e ‘consider circumstantial as well as

direct evidence, and allow the government the benefit of all reasonable inferences from

the facts proven to those sought to be established,’ and we assume that the jury resolved

all contradictions in the testimony in favor of the Government.”          United States v.

Pettiford, 337 F. App’x 352, 355 (4th Cir. 2009) (first quoting United States v. Tresvant,

677 F.2d 1018, 1021 (4th Cir. 1982); and then citing United States v. Brooks, 524 F.3d
549, 563 (4th Cir. 2008)). This video evidence allowed the jury to make the reasonable

inference that Savage was referring to the bank fraud scheme and his participation in it.

       Consequently, we conclude that Savage’s conviction was supported by substantial

evidence and that the district court did not err in denying his motion for judgment of

acquittal.


                                            III.

       We now turn to Savage’s contention that the district court erred in failing to

conduct an in camera review to determine whether the material gathered by the

government in its meeting with Conteh, recorded in the prosecutor’s personal notes, was

subject to required disclosure under either the Jencks Act or Brady. Under the Jencks

Act, 18 U.S.C. § 3500(b), on a motion by the defendant, the government is required to

produce any “statement” of the witness related to the witness’s testimony that is in the

government’s possession.     Pursuant to Brady, it is a due process violation for the

government to suppress evidence that is material and favorable to the defendant. Brady,
373 U.S. at 87. Savage specifically asserts that the district court was required to review


                                             8
the government attorney’s personal notes from the prosecution’s meetings with Conteh in

camera to determine whether Conteh made any additional inconsistent statements that

would qualify as required disclosures and could be used to further impeach her testimony.

“Whether, and to what extent, the material sought must be produced are questions of fact

to be decided by the district court and will not be overturned unless clearly erroneous.”

United States v. Boyd, 53 F.3d 631, 634 (4th Cir. 1995) (citation omitted); see also

United States v. King, 628 F.3d 693, 702 (4th Cir. 2011) (“In reviewing the district

court’s denial of [a] Brady motion, we review its legal conclusions de novo and its factual

findings for clear error.” (citation omitted)). We conclude that the district court did not

err.

                                             A.

       The Jencks Act provides that on a motion by the defendant after a witness for the

government has testified on direct examination, the district court must order the

government to “produce any statement (as hereinafter defined) of the witness in the

possession of the United States which relates to the subject matter as to which the witness

has testified.” 18 U.S.C. § 3500(b). In pertinent part, the Jencks Act defines “statement”

to include both “a written statement made by said witness and signed or otherwise

adopted or approved by him,” § 3500(e)(1), and “a substantially verbatim recital of an

oral statement made by said witness and recorded contemporaneously,” § 3500(e)(2).

The district court is required to conduct an independent inquiry of the materials to

determine whether the material must be disclosed. Boyd, 53 F.3d at 634. However,

“[d]istrict courts have ‘substantial latitude’ in deciding what this inquiry will entail.” Id.

                                              9
(quoting United States v. Smith, 31 F.3d 1294, 1301 (4th Cir. 1994), cert. denied, 513
U.S. 1181 (1995)). “[A] defendant must provide some foundation for his Jencks Act

request before the district court is required to make an in camera inspection.”           Id.

(citation omitted). “Such a foundation, typically established through cross examination

of the witness whose statement the defendant is attempting to obtain, requires the

defendant to specify with reasonable particularity that material which may be a Jencks

Act statement exists.” Id. (citation omitted).

       Relatedly, in Brady v. Maryland, the Supreme Court held that “suppression by the

prosecution of evidence favorable to an accused upon request violates due process where

the evidence is material either to guilt or to punishment . . . .” 373 U.S. at 87. To prove a

Brady violation, a defendant must show that non-disclosed evidence was favorable to the

defendant, material, and that the prosecution had the evidence and failed to disclose it.

Moore v. Illinois, 408 U.S. 786, 794–95 (1972). Evidence is “material” if “there is a

reasonable probability that, had the evidence been disclosed to the defense, the result of

the proceeding would have been different.” United States v. Bagley, 473 U.S. 667, 682

(1985) (internal quotation marks omitted).

       Before a court must conduct an in camera review to determine whether there is a

Brady violation, “a defendant must make a ‘plausible showing’ that the Government’s

files contain information that ‘would be both material and favorable to his defense.’ ”

United States v. Colton, 38 F. App’x 119, 124 (4th Cir. 2002) (quoting Love v. Johnson,

57 F.3d 1305, 1313 (4th Cir. 1995)). “[M]ere speculation that the information may be

helpful is insufficient to justify an in camera review.” United States v. Gilchrist, 119 F.
10
App’x 485, 491 (4th Cir. 2005) (citation omitted). In making this showing, a defendant

must “identify the requested confidential material with some degree of specificity.” Id.

(quoting United States v. Trevino, 89 F.3d 187, 189 (4th Cir. 1996)); see also King, 628
F.3d at 703 (stating that although the defendant is not always required to “make a

particular showing of the exact information sought and how it is material and favorable”

before becoming entitled to an in camera review, this Court requires “some plausible

showing that exculpatory material exists” (internal quotation marks omitted)).

       In sum, an in camera review is only required under the Jencks Act if the defendant

provides a proper foundation for the request, and is only required under Brady if the

defendant makes a plausible showing that the files contain evidence that is material and

favorable to the defense.

                                           B.

       We now turn to our analysis of whether the district court erred by not undertaking

an in camera review of the prosecutor’s notes. Savage asserts that he believes Conteh

made additional inconsistent statements that could be used to further impeach her

testimony, based on the inconsistent statements the government already disclosed. We

conclude, however, that Savage did not meet his burden under either the Jencks Act or

Brady to require the court to conduct an in camera review of the materials.

       When making his motion to compel production, Savage did not even attempt to

argue that a Jencks Act statement existed or that the defense was entitled to view the

prosecutor’s personal notes, he “just wanted for the record to request anything in writing

that is contemporaneous evidence of that interview.” J.A. 231; see also J.A. 232 (“I don’t

                                           11
have any authority for work product to request [the prosecutor’s notes].”). Savage did

not question Conteh on cross-examination about whether she reviewed these notes or

adopted any statements contained within, and has not made any representations that

Conteh adopted or approved any part of these notes. Similarly, Savage has not made any

representation that the notes include a “substantially verbatim recital” of Conteh’s

statements.   He also has not made assertions about what additional inconsistent

statements exist―only that they might exist and any additional inconsistencies would be

material as impeachment evidence.        This is insufficient to provide the required

foundation under the Jencks Act to require the court to conduct an in camera review.

      Savage has also failed to make a plausible showing that the files contain evidence

that is material and favorable to the defense to require an in camera inspection under

Brady. Savage argues that he can assume the government attorney’s notes contain other

inconsistencies in Conteh’s testimony because of the inconsistencies already disclosed

and because of the government’s admissions that there were “inconsistencies all the way

through” their meetings with Conteh, J.A. 229, and that “other things were discussed” in

the meetings, Appellant’s Br. 35. He also argues that additional impeachment evidence

“could have reasonably undermined the jury’s view of [Conteh’s] credibility and thus

very likely the result of the trial.” Appellant’s Br. 35. This is pure speculation lacking

any specificity, and is insufficient to support a finding of materiality under Brady or to

require an in camera review. Additionally, these personal notes were used to create the

summaries of Conteh’s inconsistent statements that were disclosed to Savage. These

summaries, along with the disclosure letters, were heavily relied on during Savage’s

                                           12
cross-examination of Conteh. Thus, Savage has not made a plausible showing that not

having the government attorney’s actual notes prevented the defense from effectively

cross-examining Conteh or otherwise materially impacting Savage’s defense.

      Consequently, we hold that Savage was not entitled to an in camera review of

these materials under either the Jencks Act or Brady. Because we conclude that the

district court was not required to conduct an in camera review of the government

attorney’s notes, and because we give the court substantial latitude in deciding how to

conduct the inquiry into whether disclosures are required, we also hold that the district

court did not clearly err in failing to conduct a more thorough inquiry into whether

disclosures were required under either the Jencks Act or Brady.


                                           IV.

      Next, we turn to Savage’s argument that the district court erred by not providing

his requested jury instruction on accomplice testimony, and by providing the jury with a

written copy of the jury instruction on aiding and abetting liability. We reject each

argument in turn.

                                           A.

      Savage argues that the district court abused its discretion by providing the part of

the model jury instruction emphasizing that a jury may rely on accomplice testimony

without providing the rest of the model instruction warning that such testimony must also

be viewed with caution. We disagree.

      We review both “the decision to give (or not to give) a jury instruction and the


                                           13
content of an instruction . . . for abuse of discretion.” United States v. Russell, 971 F.2d
1098, 1107 (4th Cir. 1992). When jury instructions are challenged on appeal, the key

issue is “whether, taken as a whole, the instruction fairly states the controlling law.”

United States v. Cobb, 905 F.2d 784, 789 (4th Cir. 1990) (citation omitted). “A district

court’s refusal to provide an instruction requested by a defendant constitutes reversible

error only if the instruction: (1) was correct; (2) was not substantially covered by the

court’s charge to the jury; and (3) dealt with some point in the trial so important, that

failure to give the requested instruction seriously impaired the defendant’s ability to

conduct his defense.” United States v. Lewis, 53 F.3d 29, 32 (4th Cir. 1995) (internal

quotation marks & citations omitted).

       Savage requested that the following part of the model instruction be included in

the court’s jury instruction on accomplice testimony: “However, it is also the case that

accomplice testimony is of such nature that it must be scrutinized with great care and

viewed with particular caution when you decide how much of that testimony to believe.”

Appellant’s Br. 37 (quoting 1-7 Modern Federal Jury Instructions―Criminal, ¶7.01,

Instruction 7-5 (Matthew Bender ed., 2016)). In relevant part, the jury was instructed

regarding accomplice testimony and witness credibility as follows:

       You should bear in mind that a witness who has entered into such
       agreement has an interest in the case different than ordinary witnesses. A
       witness who realizes that she may be able to obtain her own freedom or
       receive a lighter sentence by giving testimony favorable to the prosecution
       has a motive to testify falsely. Therefore, you must examine her testimony
       with caution and weigh it with great care.

       If, after scrutinizing her testimony, you decide to accept it, you may give it
       whatever weight, if any, you find that it deserves.

                                            14
      . . . .

      If you believe that the witness was motivated by hopes of personal gain,
      was the motive one which would cause her to lie, or was it one which would
      cause her to tell the truth?

      . . . .

      You in turn may accept the testimony of such a witness. You are instructed
      that you may convict a defendant on the basis of this testimony alone if it
      convinces you of the defendant’s guilt beyond a reasonable doubt.

      . . . .

      In weighing the testimony of witnesses, you should consider his or her
      relationship to the government or to the defendant, his or her interest, if
      any, in the outcome of the case . . . .

      . . . .

      It is legitimate for an attorney to seek to discredit or impeach a witness by,
      among other things, demonstrating that all or part of the witness’s
      testimony is materially false. Likewise, an attorney may seek to impeach a
      witness by demonstrating that the witness made a prior inconsistent
      statement. This is done by showing that before trial, the witness made a
      statement that is inconsistent with or contradicts the witness’s trial
      testimony.

      If you find that a witness has been impeached, you must decide what
      impact, if any, the impeachment has on the believability of the witness’s
      testimony. The believability of the witness is for you and for you alone to
      decide.

      . . . .

      In a trial, evidence that a witness is biased or prejudiced or hostile towards
      a defendant requires the jury to view that witness’s testimony with caution,
      to weigh it with great care, and to subject it to close and searching
      scrutiny.

J.A. 880–83, 917, 918 (emphases added). Savage contends that the instruction provided


                                           15
was insufficient because it related “only to witnesses with plea agreements and general

witnesses, neither of which squarely applied to Ms. Conteh.” Reply Br. 15.

       Savage’s attempts to distinguish accomplice witnesses from all witnesses is

unavailing. We conclude that the district court substantially covered Savage’s requested

instruction because it warned the jury to scrutinize all witness testimony, especially the

testimony of biased or hostile witnesses, and specifically instructed the jury that it could

take prior inconsistent statements into account when considering witness credibility.

Therefore, we hold that the district court did not abuse its discretion in declining to

provide Savage’s requested instruction on accomplice testimony.

                                             B.

       Savage also argues that the district court abused its discretion by providing a “one-

sided and suggestive partial instruction to the jury,” thereby causing prejudice, when it

first declined the jury’s request for a written copy of all jury instructions but then acceded

to the jury’s request for a written copy of the aiding and abetting liability instruction.

Appellant’s Br. 41. We disagree.

       We review challenges to jury instructions for abuse of discretion. United States v.

Smith, 62 F.3d 641, 646 (4th Cir. 1995). “The particular words chosen, like the decision

whether to issue any clarification at all, are left to the sound discretion of the district

court.” Id. “[T]he district court’s duty is simply to respond to the jury’s apparent source

of confusion fairly and accurately without creating prejudice.” Id. (citing United States v.

United Med. & Surgical Supply Corp., 989 F.2d 1390, 1407 (4th Cir. 1993)).

       During deliberations, the jury asked the district court to provide a written set of

                                             16
jury instructions. After the court stated that it was not its practice to provide written

instructions and that it was not comfortable providing its copy, which included the

judge’s interlineations, the jury requested that the district court provide the written

instruction on aiding and abetting, which was charged in connection with the aggravated

identity theft counts. The district court provided this requested written instruction to the

jury, without any interlineations.

       Savage argues that providing only the aiding and abetting instruction prejudiced

him by emphasizing this basis of conviction without taking measures to dilute any undue

suggestiveness. This argument is unavailing. The court has discretion whether and how

to respond to the jury’s requests and here, the district court responded to the jury’s

request for a written instruction on aiding and abetting by providing that instruction. See

United States v. Ehrlich, 902 F.2d 327, 330 (5th Cir. 1990) (“A trial court generally may

limit a supplemental charge to the specific instruction requested by the jury. As we have

said before, there is no error if the trial judge in supplemental instructions charges exactly

as he was requested.” (internal quotation marks omitted)); see also Smith, 62 F.3d at 646

(rejecting defendant’s claims that supplemental instructions offered on a conspiracy

charge were confusing, imbalanced, and prejudicial by stating that the instruction “was a

fair and accurate statement of the law” and that defendant’s challenge must fail because

he “was not legally entitled to anything more”). Additionally, the jury had previously

been instructed that they were “to consider all of [the] instructions as a whole” and

“regard each instruction in light of all of the others,” providing an additional safeguard

against any prejudice. J.A. 907. We therefore hold that the district court did not abuse its

                                             17
discretion in providing the jury a written instruction on aiding and abetting.


                                             V.

       Finally, we turn to Savage’s arguments that the district court erred in applying the

sentencing guidelines.      We review a sentence imposed by a district court for

reasonableness, applying a deferential abuse of discretion standard. Gall v. United States,

552 U.S. 38, 51 (2007). When reviewing a district court’s application of a sentencing

guideline, we review factual findings for clear error and legal conclusions de novo.

United States v. Manigan, 592 F.3d 621, 626 (4th Cir. 2010). Under the clear error

standard, we will only reverse if “left with the definite and firm conviction that a mistake

has been committed.” Anderson v. Bessemer City, 470 U.S. 564, 573 (1985) (internal

quotation marks omitted).

                                             A.

       First, Savage argues that the district court erroneously applied a 2-level sentencing

enhancement for obstruction of justice.        The U.S. Sentencing Guidelines Manual

(“U.S.S.G.”) § 3C1.1 (U.S. Sentencing Comm’n 2016) provides for a 2-level

enhancement when a defendant “willfully obstructed or impeded, or attempted to obstruct

or impede, the administration of justice with respect to the investigation, prosecution, or

sentencing of the instant offense of conviction . . . .” The enhancement applies when a

defendant “provid[es] materially false information to a judge or magistrate judge” or “to

a probation officer in respect to a presentence or other investigation for the court.”

U.S.S.G. § 3C1.1 cmt. n.4(F), (H).       Before applying a sentencing enhancement for


                                             18
obstruction of justice, the court must find by a preponderance that the defendant: “(1)

gave false testimony; (2) concerning a material matter; (3) with the willful intent to

deceive (rather than as a result of confusion, mistake, or faulty memory).” United States

v. Jones, 308 F.3d 425, 428 n.2 (4th Cir. 2002) (citations omitted); see also United Sates

v. Dunnigan, 507 U.S. 87, 94 (1993). Information is “material” when, “if believed,

would tend to influence or affect the issue under determination.” U.S.S.G. § 3C1.1 cmt.

n.6. “In order to have acted willfully within the meaning of this guideline, a defendant

must consciously act with the purpose of obstructing justice.” United States v. Romulus,

949 F.2d 713, 717 (4th Cir. 1991) (internal quotation marks omitted).

       The sentencing court also “must specifically identify the perjurious statements and

make a finding either as to each element of perjury or  ‘that encompasses all of the factual

predicates for a finding of perjury.’ ” United States v. Akinkoye, 185 F.3d 192, 205 (4th

Cir. 1999) (quoting United States v. Gordon, 61 F.3d 263, 270 (4th Cir. 1995)); see also

Dunnigan, 507 U.S. at 95 (providing an example of acceptable specificity when the court

stated that “the defendant was untruthful at trial with respect to material matters,” and

that this untruthfulness was “designed to substantially affect the outcome of the case”).

“[C]lose calls should be resolved ‘in favor of extending deference to the trial court[s]’

where they hold the institutional advantage.” United States v. Andrews, 808 F.3d 964,

969 (4th Cir. 2015) (quoting Miller v. Fenton, 474 U.S 104, 114 (1985)).

       Savage argues that the district court did not find the materiality of the perjurious

testimony with sufficient specificity, and that it erred in finding that the statements were

willful and material. We disagree. Savage’s alleged perjurious statements were made

                                            19
during his interviews with pretrial services and were introduced in his pretrial detention

hearing, which included a determination of whether Savage presented a risk of flight or

nonappearance such that pretrial release should be denied. The district court found that

Savage “misrepresented and lied to Pretrial Services about his address, about where he

lived, possessing and presenting state licensing documents that were false, and about his

international travel.” J.A. 2420. Specifically, the record indicates that Savage stated that

he lives in Maryland without mentioning his Ohio address or residency (as indicated by

his Ohio driver’s license); did not mention that he possessed an Ohio driver’s license that

had the name Junaidu Savage and his picture and address on it when another driver’s

license with the name Junaidu Savage and an address on the same street had a picture of

his friend, and that his friend’s license was issued before the one in Savage’s possession;

and concealed his international travel to Sierra Leone where he has family and assets. At

the sentencing hearing, the district court stated, “I think that there was no confusion or

mistake” as to each lie, J.A. 2421, and also stated that these findings were “the basis of

why he is being held right now, because of the material misrepresentations,” J.A. 2418.

The district court also described how each lie contributed to the assessment of pretrial

release.

       Although broad, these statements satisfy the requirement for the district court to

specifically identify the perjurious statements and make a finding that encompasses all

factual elements of perjury. Compare United States v. Smith, 681 F. App’x 205, 210 (4th

Cir. 2017) (“While the district court’s factual findings were somewhat abbreviated, we

believe the court’s statements, when considered together and in context, sufficiently

                                            20
‘encompass[] all of the factual predicates for a finding of perjury.’ ” (quoting Dunnigan,
507 U.S. at 95)), with Smith, 62 F.3d at 647 (holding that the court failed to make the

required findings of perjury when it only stated “Well, I will deny the objection to the

increase for obstruction of justice”).

       With no procedural error in stating the findings, we review the findings

themselves for clear error. Here, the district court did not clearly err in finding that

Savage’s possession and presentment of a false driver’s license was perjurious,

warranting an obstruction of justice sentencing enhancement. Savage has not presented

any evidence to challenge the district court’s findings that his driver’s license was a false

identity, and that he presented it with the willful intent to deceive. Additionally, there is

no doubt that a defendant presenting false identification is material to whether the

defendant is a flight risk and should be denied pretrial release.

       Consequently, we hold that the district court did not err in applying the 2-level

sentencing enhancement for obstruction of justice. As only one perjurious statement is

necessary to apply this sentencing enhancement, we decline to address the other alleged

perjurious statements regarding Savage’s residency, address, and international travel.

                                             B.

       Savage next argues that the district court erroneously applied a 10-level sentencing

enhancement based on the amount of loss.           U.S.S.G. § 2B1.1(b)(1) provides that a

sentencing court is obliged to calculate the offense level for a defendant convicted of a

crime involving fraud or deceit on the basis of the amount of loss resulting from the

scheme. See Elliott v. United States, 332 F.3d 753, 767 (4th Cir. 2003). Loss amount “is

                                             21
the greater of actual loss or intended loss.” U.S.S.G. § 2B1.1(b) cmt. n.3(A). “Intended

loss” is “the pecuniary harm that the defendant purposely sought to inflict,” including

“intended pecuniary harm that would have been impossible or unlikely to occur . . . .”

U.S.S.G. § 2B1.1(b) cmt. n.3(A)(ii); see also United States v. Miller, 316 F.3d 495, 502

(4th Cir. 2003). The amount of loss is a factual determination, and a sentencing court

need only make a “reasonable estimate of loss, given the available information,” as

supported by a preponderance of the evidence.          Miller, 316 F.3d at 503 (internal

quotation marks omitted); see also U.S.S.G. § 2B1.1(b) cmt. n.3(C) (stating that the court

“need only make a reasonable estimate of the loss” that is “based on available

information”). We review the district court’s legal interpretation of the term “loss” under

the sentencing guidelines de novo, Miller, 316 F.3d at 498, and review the calculation

and amount of loss for clear error, United States v. Castner, 50 F.3d 1267, 1274 (4th Cir.

1995).

         Here, the district court found that the loss was approximately $186,000, based on a

calculation of the total funds in each of the seven intended victims’ accounts at the time

Conteh first accessed the account information in the Capital One system. The district

court applied a 10-level sentencing enhancement based on its finding that the loss

calculation exceeded $150,000 but was less than $250,000. This was the same loss

calculation used to sentence co-conspirator Conteh.

         Savage argues that the district court erred in calculating the amount of intended

loss in two ways: (1) in interpreting “loss” to include the balances in bank accounts for

which the conspirators failed to get checkbooks; and (2) in using the account balances

                                             22
from the date on which Conteh first accessed each account’s information, instead of using

the date on which Savage “possessed” access to each account by obtaining a checkbook.

We disagree.

       The district court did not err in including the balances in bank accounts for which

the conspirators failed to get checkbooks in its calculation of intended loss because a lack

of success in an attempted fraud scheme does not preclude a court from including the

intended loss from the failed attempts in its calculation. This is especially true when, as

here, the conspirators had already taken steps to steal from these specific victims, and

their efforts were thwarted by a third party―here, when Capital One discovered the fraud

and prevented the conspirators from obtaining checkbooks to these accounts. See United

States v. Anderson, 532 F. App’x 373, 380 n.2 (4th Cir. 2013) (including losses that were

avoided when the IRS identified the fraudulent activity and stopped the tax refunds from

being issued to the defendant); United States v. Kalili, 100 F. App’x 903, 906 (4th Cir.

2004) (upholding inclusion of intended losses when the bank detected the fraudulent

checks and the checks were never deposited). Thus, under these facts, the district court

did not err in including the balance from the accounts that Savage and his co-conspirators

unsuccessfully attempted to access in its loss calculation.

       The district court also did not clearly err in using the account balances from the

date Conteh first accessed the accounts to calculate intended loss. The sentencing court

need only make a “reasonable estimate of loss, given the available information.” Miller,
316 F.3d at 503. “We need not determine whether the district court’s estimate was the

most reasonable; rather, we need only determine whether the method used to calculate the

                                             23
amount of loss . . . bears some reasonable relation to the actual or intended harm of the

offense.”      United States v. Minor, 831 F.3d 601, 607 (5th Cir. 2016) (emphasis in

original) (internal quotation marks omitted) (holding that it was reasonable for the court

to calculate intended loss by determining the average actual loss of accounts breached

and multiplying by the total number of accounts defendant intended to access). We

conclude that it was reasonable to calculate intended losses based on the account balance

on the date the account was accessed and selected for victimization, and the date the

process to obtain a checkbook for that account began. Consequently, we hold that the

district court did not err in applying the 10-level sentencing enhancement for the loss

calculation.

                                           C.

       Savage also argues that the district court erred in applying a 2-level sentencing

enhancement based on use of sophisticated means. “Whether a defendant’s conduct

involved sophisticated means is a factual inquiry that we review for clear error.” United

States v. White, 850 F.3d 667, 675 (4th Cir. 2017) (citation omitted).           U.S.S.G.

§ 2B1.1(b)(10)(C) provides for a 2-level enhancement when “the offense otherwise

involved sophisticated means and the defendant intentionally engaged in or caused the

conduct constituting sophisticated means . . . .”   Each of the defendant’s individual

actions need not be sophisticated to warrant the enhancement, and “a defendant need not

utilize the most complex means possible to conceal his fraudulent activities in order for

the court to find that he used sophisticated means.” United States v. Jinwright, 683 F.3d
471, 486 (4th Cir. 2012) (citation omitted); see also United States v. Jackson, 346 F.3d
24
22, 25 (2d Cir. 2003) (“[T]he total scheme was sophisticated in the way all the steps were

linked together so that [the defendant] could perceive and exploit different vulnerabilities

in different systems in a coordinated way.” (citation omitted)).             However, an

enhancement can only be applied when there is proof of complexity beyond the

“minimum conduct required to establish a violation of 18 U.S.C. § 1344 in its simplest

form.” United States v. Adepoju, 756 F.3d 250, 257 (4th Cir. 2014) (internal quotation

marks omitted).

       Savage argues that the district court clearly erred in applying the sophisticated

means enhancement because there was only evidence of Savage using one phone in

furtherance of the conspiracy, and that the other evidence indicated the scheme was

merely the minimum conduct required for bank fraud conspiracy, and thus cannot be the

basis for the conviction. * We disagree. The government presented evidence that Savage

hid assets, hid transactions, hid his own name, had phones registered in multiple states

(none in his name), directed actions of several other conspirators, used insider

information provided by a co-conspirator bank employee, and used that information in

coordinated steps to circumvent the bank’s fraud countermeasures and take over the


       *
         Savage relies heavily on this Court’s opinion in Adepoju to argue that the Court
found clear error in applying a use of sophisticated means enhancement for more
sophisticated means than the facts in this case. See Adepoju, 756 F.3d 250. Savage’s
reliance on Adepoju is misplaced. Although Adepoju did involve multiple phones,
identity theft, and a would-be insider at a bank, Savage’s scheme is more complex.
Savage took several steps to conceal his own identity and distance himself from the
scheme, including using a phone registered to someone else and using at least two check
runners. In his videotaped conversation with Conteh’s mother, Savage also admitted to
either storing money in Africa or having the means to disguise the source of his money.

                                            25
victims’ accounts to conceal and execute the scheme—far more than is required for a

bank fraud conspiracy conviction. See 2A Kevin F. O’Malley, Jay E. Grenig & Hon.

William C. Lee, Federal Jury Practice and Instructions § 47:11 (6th ed. 2018) (providing

a pattern jury instruction for bank fraud conviction under 18 U.S.C. § 1344 requiring that

(1) the defendant knowingly executed a scheme or artifice to defraud a financial

institution, or knowingly executed a scheme to obtain the money, funds, or property

owned by or under the control of a financial institution, by means of material false or

fraudulent pretenses, representations, or promises; (2) the defendant did so with the intent

to defraud; and (3) the financial institution was a federally insured or chartered bank). As

the district court stated, “It was not the most complex fraud scheme, but certainly I

believe that it was sophisticated enough that the Government has met its burden of

proof . . . .” J.A. 2411. The evidence, taken together, compels us to conclude that the

district court did not clearly err in applying the 2-level sentencing enhancement based on

use of sophisticated means.

                                            D.

       Next, Savage asserts that the district court erroneously applied a 3-level sentencing

enhancement based on his role in the offense as a manager or supervisor. U.S.S.G.

§ 3B1.1(b) provides a 3-level enhancement “[i]f a defendant was a manager or

supervisor . . . and the criminal activity involved five or more participants or was

otherwise extensive . . . .” “Factors the court should consider include the exercise of

decision making authority, the nature of participation in the commission of the offense,

the recruitment of accomplices, the claimed right to a larger share of the fruits of the

                                            26
crime, the degree of participation in planning or organizing the offense, the nature and

scope of the illegal activity, and the degree of control and authority exercised over

others.” U.S.S.G. § 3B1.1 cmt. n.4. This Court has explained that “the enhancement is

justified if the defendant managed or supervised the activities of at least one other person

in a scheme that involved five or more participants.” United States v. Bartley, 230 F.3d
667, 673 (4th Cir. 2000) (citations omitted).

       Savage argues that there is no evidence in the record to support finding that he was

a manager or supervisor; he does not challenge the district court’s finding that five or

more participants were involved.         At a minimum, however, the trial evidence

demonstrates that Savage helped recruit Conteh, directed her efforts in the scheme, and

delivered proceeds from the fraud to her. This alone is sufficient to support finding that

Savage managed or supervised the activities of at least one person. It is also uncontested

that the scheme involved five or more participants; Savage and Sadique planned the

scheme, Conteh accessed the customer accounts, and at least two other individuals

redeemed fraudulent checks at Capital One locations. Therefore, we hold that the district

court did not clearly err in applying a 3-level sentencing enhancement for Savage’s role

as a manager or supervisor.

                                             E.

       Finally, Savage asserts that the district court abused its discretion by requiring part

of Savage’s sentences to run consecutively. Savage was convicted on Counts Two and

Three of aggravated identity theft, in violation of 18 U.S.C. § 1028A. Section 1028A

carries a mandatory consecutive sentence of two years. 18 U.S.C. § 1028A(a)(1), (b)(2).

                                             27
Section 1028A(b)(4) provides that:

      a term of imprisonment imposed on a person for a violation of this section
      may, in the discretion of the court, run concurrently, in whole or in part,
      only with another term of imprisonment that is imposed by the court at the
      same time on that person for an additional violation of this section . . . .

In determining whether multiple counts of § 1028A should run concurrently with or

consecutively to each other, the court should consider factors including the “nature and

seriousness of the underlying offenses,” U.S.S.G. § 5G1.2 cmt. n.2(B)(i), and “[w]hether

the purposes of sentencing set forth in 18 U.S.C. § 3553(a)(2) are better achieved by

imposing a concurrent or a consecutive sentence,” U.S.S.G. § 5G1.2 cmt. n.2(B)(iii). The

purposes of sentencing enumerated in § 3553(a)(2) include “to reflect the seriousness of

the offense, to promote respect for the law, and to provide just punishment for the

offense” and “to afford adequate deterrence to criminal conduct . . . .”         18 U.S.C.

§ 3553(a)(2)(A), (B).

      The district court determined that 12 months of the mandatory 24-month sentence

for Savage’s conviction on Count Three for aggravated identity theft should run

consecutive to the mandatory 24-month sentence imposed on Count Two for aggravated

identity theft, resulting in a combined 36-month sentence on these two counts.

      Savage argues that the district court necessarily erred in determining that part of

the sentence should run consecutively because it erred in applying the sentencing

enhancements discussed above.        Because we now uphold each of the challenged

sentencing enhancements, however, Savage’s argument collapses. Additionally, even if

we had concluded that the district court erred in applying any of these challenged


                                           28
sentencing enhancements, there is no indication that the district court abused its

discretion because it specifically identified its reasons for providing a partial-consecutive

sentence, and many of these reasons were unrelated to the sentencing enhancements. For

example, in considering the § 3553(a)(2) factors, the district court noted that the

government had not sought the maximum sentence, that “[t]he nature and circumstances

of the offense are serious,” that Savage “was a leader, an organizer of a significant and

fraudulent criminal group,” that the crime compromised the victims’ credit and

confidence in our banking system and security, and that Savage and defendants like him

need to be deterred from engaging in this kind of fraudulent conduct. JA. 2441–44.

Therefore, we hold that the district court did not abuse its discretion by requiring that part

of the sentences for Counts Two and Three run consecutively.


                                             VI.

       For the foregoing reasons, the judgment of the district court is hereby

                                                                                 AFFIRMED.




                                             29